                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TONY FU,
                                   7                                                        Case No. 18-cv-04668-MEJ
                                                       Plaintiff,
                                   8
                                                v.                                          ORDER TO SHOW CAUSE
                                   9
                                        DEMAS YAN, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 2, 2018, Plaintiff Tony Fu filed a Complaint in which he asserts ten claims

                                  14   against four individuals who do not appear to be government employees (Demas Yan, Thai Ming

                                  15   Chu, Tina Yan, and Mark Lapham) and one California limited liability company (Legal Recovery,

                                  16   LLC). However, he states this Court has original jurisdiction “because Plaintiff asserts claims

                                  17   arising under the laws of the United States including 42 U.S.C. § 1983 and the Fifth and

                                  18   Fourteenth Amendments of the United States Constitution.” Compl. ¶ 1, ECF No. 1. Federal

                                  19   district courts are courts of limited jurisdiction; “[t]hey possess only that power authorized by

                                  20   Constitution and statute, which is not to be expanded by judicial decree.” Kokkonen v. Guardian

                                  21   Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citation omitted). Accordingly, “[i]t is to be

                                  22   presumed that a cause lies outside this limited jurisdiction, and the burden of establishing the

                                  23   contrary rests upon the party asserting jurisdiction.” Id.; Chandler v. State Farm Mut. Auto. Ins.

                                  24   Co., 598 F.3d 1115, 1122 (9th Cir. 2010).

                                  25          Here, as Plaintiff names private rather than governmental actors, the Court ORDERS

                                  26   Plaintiff Tony Fu to show cause why this case should not be dismissed for lack of jurisdiction.

                                  27   Plaintiff shall file a declaration by August 23, 2018. If a responsive declaration is filed, the Court

                                  28   shall either issue an order based on the declaration or conduct a hearing on September 6, 2018 at
                                   1   10:00 a.m. in Courtroom B, 15th Floor, 450 Golden Gate Avenue, San Francisco, California.

                                   2   Notice is hereby provided that failure to file a written response will be deemed an admission that

                                   3   Plaintiff does not intend to prosecute, and the case will be dismissed without prejudice. Thus, it is

                                   4   imperative that the Court receive a written response by August 23, 2018.

                                   5          The Court advises Plaintiff that he may wish to seek assistance from the Legal Help

                                   6   Center, a free service offered by the Justice & Diversity Center of the Bar Association of San

                                   7   Francisco, by calling 415-782-8982, or by signing up for an appointment on the15th Floor of the

                                   8   Federal Courthouse in San Francisco, 450 Golden Gate Avenue, San Francisco, California. At the

                                   9   Legal Help Center, you will be able to speak with an attorney who may be able to provide basic

                                  10   legal help but not representation. More information is available at

                                  11   http://cand.uscourts.gov/helpcentersf.

                                  12          Plaintiff may also wish to obtain a copy of the district court’s Handbook for Litigants
Northern District of California
 United States District Court




                                  13   Without a Lawyer. It provides instructions on how to proceed at every stage of your case,

                                  14   including discovery, motions, and trial. The handbook is available in person at the Clerk’s Office

                                  15   and online at: http://cand.uscourts.gov/prosehandbook.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: August 10, 2018

                                  19                                                    ______________________________________
                                                                                        MARIA-ELENA JAMES
                                  20                                                    United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
